MANNING, J.,
dissenting: Concurring with tbe conclusion reached by tbe Court, tbat a partial new trial should be bad, I regret tbat I cannot agree with them in tbe conclusion reached *465in tbe disposition of tbe principal questions presented by tbe appeal. In my opinion, tbe option giving tbe plaintiff thirty days to determine bis acceptance or rejection, it, wben accepted, became tbe contract and embodied all its terms, and it was not permissible to add to or vary its terms. If tbis were permitted, non constat, tbat' tbe defendant would bave made sucb a proposition.